Citation Nr: 0945391	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 
2008.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

A hearing was held before the undersigned Veterans Law Judge 
in April 2009, and a transcript of this hearing is of record.


FINDING OF FACT

When the Veteran's hearing was tested, the auditory threshold 
at any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) was not 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz were not 26 decibels or 
greater; and speech recognition scores using the Maryland CNC 
Test were not less than 94 percent. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into 
service in October 2003.  Pure tone thresholds measured in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
were 5, 0, 5, 0, and 0 decibels, respectively.  Pure tone 
thresholds measured in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz were 5, 5, 0, 0, and 10 decibels, 
respectively.  Speech recognition test scores were not 
provided.  

The Veteran's hearing was tested again in June 2004, sometime 
after April 2006, and July 2007.  In June 2004, pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 3, 
000, and 4,000 Hertz were 5, 0, 5, 0, and 0 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 5, 5, 0, 
0, and 5 decibels, respectively.  Speech recognition test 
scores were not listed.  

In 2006, pure tone thresholds measured in the right ear at 
500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 10, 5, 0, 0, 
and 0 decibels, respectively.  Pure tone thresholds measured 
in the left ear at 2,000, 3, 000, and 4,000 Hertz were 5, 0, 
and 5 decibels, respectively.  Thresholds at 500 and 1,000 
Hertz were unreadable.  Speech recognition test scores were 
not listed.  

In July 2007, pure tone thresholds measured in the right ear 
at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 20, 20, 
10, 5, and 15 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1,000, 2,000, 3, 000, and 
4,000 Hertz were 25, 25, 20, 15, and 20 decibels, 
respectively.  Speech recognition test scores were not 
listed.  

In July 2008, approximately a month after separation from 
active service, the Veteran underwent a VA hearing evaluation 
in connection with his current claim.  The Veteran reported 
noise exposure in the military from serving as a mortarman.  
He denied significant non-military noise exposure.  He also 
complained of bilateral recurrent tinnitus.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 15, 15, 15, 15, and 10 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
10, 15, 10, 15, and 15 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 96 
percent and left ear discrimination at 98 percent.  Thus, the 
Veteran did not meet the criteria for a hearing loss 
disability set forth at 38 C.F.R. § 3.385.  

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  At that time, the Veteran testified 
that he had experienced subjective hearing loss beginning in 
service that had continued to the present time and which he 
strongly believed was caused by exposure to acoustic trauma 
while working as a mortarman in service.  The Veteran also 
denied significant post-service noise exposure.  

In July 2009, the Veteran was afforded another VA 
examination.  Pure tone thresholds measured in the right ear 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 20, 15, 15, 
15, and 25 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz were 15, 15, 15, 10, and 30 decibels, 
respectively.  Speech recognition test scores showed right 
ear discrimination at 94 percent and left ear discrimination 
at 98 percent.  Thus, the Veteran did not meet the criteria 
for a hearing loss disability set forth at 38 C.F.R. § 3.385.  

The Board concedes that the Veteran's hearing has worsened 
since his induction into service and that the Veteran was 
exposed to acoustic trauma in service.  However, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385  As the Veteran does not currently meet this 
criteria, entitlement to service connection for bilateral 
hearing loss is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in June 2008.  This letter informed the Veteran 
of the evidence required to substantiate his claim and of VA 
and the Veteran's respective duties for obtaining evidence.  
The Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA treatment records.  The Veteran was also afforded VA 
audiological examinations in July 2008 and July 2009.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


